DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s cancellation of claims 9 and 10, and amendment of claims 1, 11, 12, 14-20, in the paper of 2/2/2022, is acknowledged.  Applicant’s arguments filed 2/2/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-8, 11-20 are still at issue and are present for examination. 
Election/Restriction
Applicant's election without traverse Species Group I: E.C. 3.1.21.x, in the paper of 10/1/2021, is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate amendment and/or comment is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Madhyastha et al. US 8,821,862.
This rejection was stated in the previous office action as it applied to previous claims 1-9.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The original rejection is repeated herein.
oC which is typical.
Madhyastha et al. teach compositions comprising a glycosyl hydrolase, -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, (which is 100% identical to instant SEQ ID NO: 4) which is used as an antibiofilm enzyme and antimicrobial for preventing growth and proliferation of microorganisms.
Before the effective filing date, one of skill in the art would have been motivated to substitute the glycosyl hydrolase, -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, taught by Madhyastha et al. for the carbohydrase in the methods taught by Gori et al. of treating a fabric with a composition comprising an anionic surfactant, a deoxyribonuclease and an enzyme such as a carbohydrase as a -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, taught by Madhyastha et al. in the methods of Gori et al. is that Gori et al. teaches that any of a number of carbohydrases can be used as a part of the composition for washing a fabric and Madhyastha et al. teach that the -N-acetylglucosaminidase of SEQ ID NO:2 is effective for inhibiting biofilm-embedded microorganisms which may lead to malodor.  The expectation of success is high since both Gore et al. and Madhyastha et al. teach all that is required to practice the obvious methods.
Applicants Response:
Applicant submits the Office Action fails to provide a prima facie case of obviousness with respect to amended claim 1. Applicants submit for example, the Office Action fails to show a teaching of a surfactant system comprising at least 80% by weight of the surfactant system of a linear alkyl benzene sulphonate (see also rejection under 35 U.S.C. 112(b)). 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered however, is found non-persuasive for the reasons previously stated and for those reasons repeated above.
As stated previously and above, Gori et al. WO 2014/087011 teach a method of treating a textile comprising exposing the textile to a detergent composition comprising one or more anionic surfactants (10-40% w/w%), a deoxyribonuclease (DNase) and an enzyme selected from a protease, lipase, etc…  Gori et al. further teach the above methods in which the detergent composition comprises a nonionic surfactant.  Gori et al. teaches the above methods in which the anionic surfactant (including linear alkyl 
Additionally Gori et al. teach that the detergent composition may comprise one or more surfactants, which may be anionic and/or cationic and/or non-ionic and/or semi-polar and/or zwitterionic, or a mixture thereof. In a particular embodiment, the detergent composition includes a mixture of one or more nonionic 15 surfactants and one or more anionic surfactants.  Non-limiting examples of anionic surfactants include sulfates and sulfonates, in particular, linear alkyloenzenesulfonates (LAS), isomers of LAS, branched = alkylbenzenesulfonates (BABS), phenylalkanesulfonates, alphaolefinsulfonates (AOS), olefin sulfonates, alkene sulfonates, alkane-2,3-diylbis(sulfates), 25 hydroxyalkanesulfonates and disulfonates, alkyl sulfates (AS) such as sodium dodecyl sulfate (SDS), fatty alcohol sulfates (FAS), primary alcohol sulfates (PAS), alcohol ethersulfates (AES or AEOS or FES, also known as alcohol ethoxysulfates or fatty alcohol ether sulfates), secondary alkanesulfonates (SAS), paraffin sulfonates (PS), ester sulfonates, sulfonated fatty acid glycerol esters, alpha-sulfo fatty acid methyl esters (alpha-SFMe or SES) including methyl 30 ester sulfonate (MES), alkyl- or alkenylsuccinic acid, dodecenyl/tetradecenyl succinic acid (DTSA), fatty acid derivatives 
Thus, claims 1-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Madhyastha et al. US 8,821,862.

Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Madhyastha et al. US 8,821,862 as applied to claims 1-8 above, and further in view of Meine et al. US 6,121,227.
This rejection was stated in the previous office action as it applied to previous claims 10-19.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The original rejection is repeated herein.
Applicants traverse this rejection as the above rejection of claim 1, from which claims 10-19 depend.  Applicants amendment of the claims and applicants complete traversal is acknowledged and is found non-persuasive as addressed above.
Thus claims 11-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 and Madhyastha et al. US 8,821,862 as applied to claims 1-12 above, and further in view of Meine et al. US 6,121,227.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011, Madhyastha et al. US 8,821,862 and Meine et al. US 6,121,227 s 10-19 above, and further in view of Nijland et al., PLOS One, Vol 5, Issue 12, e15668, Dec. 2010 and evidenced by Nijland et al., Uniprot Accession NO. F1BV52, Oct 2014.
This rejection was stated in the previous office action as it applied to previous claim 20.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The original rejection is repeated herein.
Applicants traverse this rejection as the above rejection of claim 1, from which claim 20 depends.  Applicants amendment of the claims and applicants complete traversal is acknowledged and is found non-persuasive as addressed above.
Thus claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011, Madhyastha et al. US 8,821,862 and Meine et al. US 6,121,227 as applied to claims 10-19 above, and further in view of Nijland et al., PLOS One, Vol 5, Issue 12, e15668, Dec. 2010 and evidenced by Nijland et al., Uniprot Accession NO. F1BV52, Oct 2014.

Remarks
No claim is allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
3/1/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652